FILE COPY


                                 M A N D A T E

TO THE 93RD DISTRICT COURT of HIDALGO COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 20th day of
November, 2014, the cause upon appeal to revise or reverse your judgment between

Martina D. Rodriguez,                                                        Appellant,
                                           v.
Luis Antonio Pimentel and Petronila                                         Appellees.
M. Pimentel
CAUSE NO. 13-14-00273-CV                                        (Tr.Ct.No. C-2785-07-B)

was determined; and therein our said Court made its order in these words:

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on
appeal, concludes the judgment of the trial court should be reversed and the cause
remanded to the trial court. The Court orders the judgment of the trial court
REVERSED and REMANDED for further proceedings consistent with its opinion. Costs
of the appeal are adjudged against appellees.

      We further order this decision certified below for observance.

                                      

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 18th day of May, 2015.




                                                Dorian E. Ramirez, CLERK